                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

M & G USA CORPORATION, et al.,1                                 Case No. 17-12307 (BLS)

                                    Debtors.                    (Jointly Administered)

                                                                Ref. Docket No. 1871

          CERTIFICATION OF NO OBJECTION REGARDING FIRST INTERIM
         APPLICATION OF DURO & GOEBEL AVOCATS FOR ALLOWANCE OF
         COMPENSATION FOR SERVICES RENDERED AS ORDINARY COURSE
         PROFESSIONAL TO THE LUXEMBOURG DEBTORS FOR THE PERIOD
                    FROM JANUARY 10, 2018 TO JULY 31, 2018

         The undersigned hereby certifies that, as of the date hereof, other than as set forth below,

he has received no answer, objection, or other responsive pleading to the First Interim

Application of Duro & Goebel Avocats for Allowance of Compensation for Services Rendered as

Ordinary Course Professional to the Luxembourg Debtors for the period from January 10, 2018

to July 31, 2018 (Docket No. 1871) (the “Application”) filed on September 15, 2018 with the

U.S. Bankruptcy Court for the District of Delaware (the “Court”).

         Pursuant to the Notice of the Application, objections to the Application were to be filed

and served no later than October 5, 2018, at 4:00 p.m. prevailing Eastern Time.

         The undersigned further certifies that he has caused the review of the Court’s docket in

this case and no answer, objection, or other responsive pleading to the Application appears

thereon.


1
         The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
         numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M &
         G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi
         & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
         USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
         American Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears
         Road, Suite 240, Houston, Texas 77067.


                                                           1
DOCS_DE:221436.1 54032/001
                 A hearing on the Application is scheduled for November 7, 2018 at 10:00 a.m.

before the Honorable Judge Brendan L. Shannon, at the United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, 6th Floor, Courtroom #1, Wilmington, DE 19801.

Dated: October 11, 2018                          PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Joseph M. Mulvihill
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 James E. O'Neill (DE Bar No. 4042)
                                                 Joseph M. Mulvihill (DE Bar No. 6061)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone:     (302) 652-4100
                                                 Facsimile:     (302) 652-4400
                                                 Email:         ljones@pszjlaw.com
                                                                joneill@pszjlaw.com
                                                                jmulvihill@pszjlaw.com

                                                 and

                                                 JONES DAY

                                                 Scott J. Greenberg
                                                 Stacey L. Corr-Irvine
                                                 250 Vesey Street
                                                 New York, NY 10281
                                                 Telephone:     (212) 326-3939
                                                 Facsimile:     (212) 755-7306
                                                 Email:         sgreenberg@jonesday.com
                                                                scorrirvine@jonesday.com

                                                 and

                                                 Carl E. Black
                                                 901 Lakeside Avenue
                                                 Cleveland, Ohio 44114
                                                 Telephone: (216) 586-7035
                                                 Facsimile:    (216) 579-0212
                                                 Email:        ceblack@jonesday.com

                                                 Co-Counsel for the Debtors and Debtors in
                                                 Possession



                                                 2
DOCS_DE:221436.1 54032/001
